1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   FELIPE GUTIERREZ-CHIC,                             Case No.: 19cv00814 JAH-RBB
12                                    Petitioner,
                                                        ORDER DENYING PETITION FOR
13   v.                                                 WRIT OF HABEAS CORPUS
14   WILLIAM P. BARR, et. al.
15                                 Respondents.
16
17
18         Pending before the Court is Petitioner Felipe Gutierrez-Chic’s petition for writ of
19   habeas corpus pursuant to 28 U.S.C. section 2241. For the reasons set forth below, the
20   Court DENIES the petition.
21                                       BACKGROUND
22         Petitioner was arrested on January 26, 2019 pursuant to an out of district complaint
23   from the Western District of Texas. Upon Petitioner’s request, the jurisdiction was
24   transferred to the Southern District of California. Thereafter, Petitioner filed a motion to
25   dismiss for lack of jurisdiction and the government filed a motion to return jurisdiction of
26   supervised release. On April 29, 2019, after hearing oral argument on the motions, this
27   Court denied the motion to dismiss and granted the government’s motion to return
28

                                                    1
                                                                                19cv00814 JAH-RBB
1    jurisdiction. On May 2, 2019, Petitioner filed the instant petition. Respondent filed a
2    response on May 16, 2019 and Petitioner filed a traverse on May 21, 2019.
3                                                DISCUSSION
4           Petitioner argues he is being detained despite not having been arrested on a valid
5    warrant and seeks an order releasing him from custody and staying any removal order that
6    may issues. He contends three years of probation commenced in the Western District of
7    Texas on November 25, 2015 and, accordingly, expired on November 25, 2018. He
8    maintains the United States Marshal Service has no statutory authority to make a
9    warrantless arrest of a suspected violator of probation and the purported warrant upon
10   which he was arrested is not a warrant because it was not issued on the basis of a sworn
11   oath or affirmation. Petitioner argues no court has jurisdiction to do anything but dismiss
12   the petition because no valid warrant was issued before the expiration of probation.
13          Respondent maintains there is no oath or affirmation requirement in the federal
14   statute that confers the authority to issue probation and supervised release warrants, and
15   the Fifth Circuit, the controlling law, declined to read an oath or affirmation requirement
16   in the statute. Respondent argues the United States Marshal Service effectuated service of
17   the warrant validly issued by a district court in the Fifth Circuit. Respondent contends
18   Petitioner relies on the conflict between Ninth Circuit and Fifth Circuit law and his “act of
19   shopping his probation to this jurisdiction” raises highly problematic questions.
20   Respondent argues the request for relief should be denied. Response at 4.
21          In his traverse, Petitioner argues the district court was bound by Ninth Circuit
22   precedent and was required to dismiss the case once the insufficiency of the warrant was
23   discovered. He further maintains he did not engage in “shopping” but, instead, did what
24   he could to ensure communication with his daughter was not interrupted.1
25
26
     1
       The Court notes, as Gutierrez-Chic well knew, that the purported reason for the request to transfer, i.e.
27   for communication with his daughter who was separated from him at the time of arrest, was no longer an
     issue as his daughter was released from custody to a sponsoring relative in the state of Florida before he
28   filed his motion to dismiss in United States v. Gutierrez-Chic, 19cv7050 JAH (S.D.Cal. 2019).

                                                          2
                                                                                             19cv00814 JAH-RBB
1             As discussed in depth in United States v. Gutierrez-Chic, 19cv7050, the conflict
2    between Fifth Circuit and Ninth Circuit law is problematic in this matter where the Western
3    District of Texas issued a valid warrant under Fifth Circuit law and there is no Ninth Circuit
4    authority instructing courts how to proceed when a case is transferred from a jurisdiction
5    in which the warrant was validly issued. The Court adopts, in full, its reasoning and
6    findings regarding Petitioner’s motion to dismiss in United States v. Guiterrez-Chic. The
7    Court finds no authority supporting Petitioner’s request for release under the facts of this
8    case.2
9             Accordingly, for the above reasons and reasons state on the record in United States
10   v. Gutierrez-Chic, IT IS HEREBY ORDERED the petition for writ of habeas corpus is
11   DENIED.
12   DATED:        May 24, 2019
13
                                                          _________________________________
14
                                                          JOHN A. HOUSTON
15                                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26   2
       The particular and strained circumstances here involve Petitioner initiating a transfer to this Court for
     the sole purpose of circumventing Fifth Circuit law to his advantage and, while doing so, misleading the
27   United States Probation Office through his failure to advise the probation officer of his true intent and
     the differences in case law between the Fifth Circuit and the Ninth Circuit to accomplish the deceitful
28   purpose of intentionally constructing a favorable outcome of his case.

                                                          3
                                                                                             19cv00814 JAH-RBB
